IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RITA M. RICHARDS AND CAROLINE J.     : No. 53 WAL 2022
RICHARDS, CO-EXECUTRICES OF THE      :
ESTATE OF JAMES G. RICHARDS, AND     :
RITA M. RICHARDS AND CAROLINE J.     : Petition for Allowance of Appeal
RICHARDS, CO-EXECUTRICES OF THE      : from the Order of the Superior Court
ESTATE OF HELEN RICHARDS,            :
                                     :
               Petitioners           :
                                     :
                                     :
          v.                         :
                                     :
                                     :
AMERIPRISE FINANCIAL, INC.,          :
AMERIPRISE FINANCIAL SERVICES, INC., :
RIVERSOURCE LIFE INSURANCE           :
COMPANY, AND THOMAS A. BOUCHARD, :
                                     :
               Respondents           :


                                       ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.